93 U.S. 241 (____)
SCHACKER
v.
HARTFORD FIRE INSURANCE COMPANY.
Supreme Court of United States.

Submitted on printed arguments by Mr. W.T. Burgess for the plaintiff in error, and by Mr. George O. Ide for the defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
On opening this record, we find that the action below was assumpsit upon a policy of insurance for $1,400. There are two counts in the declaration, but they are both upon the same cause of action; and although the damages, both in the writ and declaration, are laid at $3,000, it is apparent from the whole record that there could not be a recovery in any event for more than $1,400 and interest from July 14, 1873.
Our jurisdiction, when this writ issued, was limited in cases of this character to those in which the "matter in dispute, exclusive of costs, exceeds the sum or value of $2,000." Rev. Stat., sect. 692. Now, in the same class of cases, where *242 a judgment or decree has been rendered since May 1, 1875, the amount must be $5,000. 18 Stat. 316.
In Lee v. Watson, 1 Wall. 337, we held, that "in an action upon a money demand, where the general issue is pleaded, the matter in dispute is the debt claimed, and its amount, as stated in the body of the declaration, and not merely the damages alleged or the prayer for judgment at its conclusion must be considered in determining whether this court can take jurisdiction." Applying this rule, which is clearly right, to the present case, it is ordered that the writ of error be
Dismissed for want of jurisdiction.